      Case 2:18-cr-00422-SMB Document 675 Filed 07/09/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                        No. CR-18-422-PHX-SMB

18                         Plaintiff,                 UNITED STATES’ MOTION TO
                                                      EXTEND DEADLINE FOR A
19            v.                                      CONSOLDIATED RESPONSE TO
                                                      DOCS. 662, 665, AND 672. (DOC. 658)
20   Michael Lacey, et al.,
21                         Defendants.
22
23          The United States respectfully moves for a three-day extension of time to file a
24   consolidated response/reply to Docs. 662, 665 and 672, from July 16, 2019 to July 19,
25   2019. Counsel for the United States requires additional time due to case-related travel
26   and the need to obtain a transcript of a previous hearing to complete a response to the
27   above-mentioned filings. A proposed form of Order is attached.
28          Counsel for the United States has conferred with defense counsel for James
      Case 2:18-cr-00422-SMB Document 675 Filed 07/09/19 Page 2 of 3




 1   Larkin, Whitney Bernstein (doc. 662 and 671), and defense counsel for Jed Brunst, Ariel
 2   Neuman (doc. 665), who both indicate that they object to the requested extension.
 3   Defense counsel for Michael Lacey, Paul Cambria (doc. 671), does not object to the
 4   three-day extension for the government to file a response.
 5         Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion
 6   or an order based thereon.
 7         Respectfully submitted this 9th day of July, 2019.
 8
                                              MICHAEL BAILEY
 9                                            United States Attorney
                                              District of Arizona
10
                                              s/ Kevin Rapp
11                                            KEVIN M. RAPP
                                              MARGARET PERLMETER
12                                            PETER S. KOZINETS
                                              ANDREW C. STONE
13                                            Assistant U.S. Attorneys
14                                            JOHN J. KUCERA
                                              Special Assistant U.S. Attorney
15
16                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
17                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
18
                                              REGINALD E. JONES
19                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
20                                            Child Exploitation and Obscenity Section

21
22
23
24
25
26
27
28


                                                -2-
      Case 2:18-cr-00422-SMB Document 675 Filed 07/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on July 9, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6
     s/ Angela Schuetta
 7   Angela Schuetta
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
     Case 2:18-cr-00422-SMB Document 675-1 Filed 07/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                                 CR-18-422-PHX-SMB
10
                          Plaintiff,
11                                                                    ORDER
              v.
12
13   Michael Lacey, et al.,
14                        Defendants.
15
16         Based on the United States’ Motion to Extend Time for Filing Its Consolidated
17   Response, and good cause appearing,
18         IT IS HEREBY ORDERED granting the United States’ motion and extending
19   the deadline for it to Response to Defendants’ (docs. 662, 665, and 671) to July 19, 2019.
20         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
21   found to commence from ___________________ through _____________________.
22
23
24
25
26
27
28
